Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 04/28/2021:
Claims 1-20 have been examined.
Claims 1, 5-6, 11, 16 and 19-20 have been amended by Applicant.
Claim 16 has been further amended by Examiner.
Claims 1-20 have been allowed.
	
	
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Sean Patchin, Jr., (Reg. No.: 77,772) in a telephone interview on 04/30/2021, and in the following electronic communication on 05/03/2021. The application has been amended as follows: 
In the claims: 
16. (Currently Amended) A method of autonomously supporting driver control of a vehicle, comprising: 
generating a visual indicator along a surface of the vehicle within a field of view of a driver at a predetermined frequency, wherein the location of the visual indicator corresponds to a relative location of a target object that is to be identified by the occupant; 
detecting a neurological signal of the occupant by a neuroimaging sensor positioned within the vehicle proximate to the occupant; 
determining whether the occupant identified the visual indicator based on the neurological signal detected by the neuroimaging sensor; and 

	
Claim Objections
1.	Applicant’s amendments have overcome the claim 20 objections to from the previous Office Action.

Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 16-20 from the previous Office Action.
	
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
1.	In regards to claims 1-15, in performing initial search, the examiner was able to find the closest prior art of record, which is Yeow (Pub. No.: US 2017/0042439A1) taken either individually or in combination with other prior art of Freer (Pub. No.: US 2017/0311831A1), Coleman (Pub. No.: US 2015/0351655A1), Boulanger (Pub. No.: US 2019/0171409A1), Weffers-Albu (Pub. No.: US 2018/0085000A1) and Arnon (Pub. No.: US 2013/0093579A1), who describe system, device and methods for brainwave-based technologies; the system for measuring and processing brainwave data of a user that comprises one or more electrodes for measuring the brainwave data of the user, and a processing unit coupled to the electrodes and configured to process the brainwave data for determining a current mental state of the user and to generate, based on the current mental state of the user, a control signal for instructing activation of a means for manipulating the current mental state of the user.
In performing additional search in response to amended claims, the examiner was able to find the closest prior art of record, which is Shimizu (US Pat. No.: 5801667) taken either individually or in combination with other prior art of Leuthardt (Pub. No.: US 2014/0277582A1), Hall (Pub. No.: US 2016/0103322A1), Miyazawa (Pub. No.: US 2009/0112281A1), Freeman (US Pat. No.: 6587713B1), NABOULSI (Pub. No.: US 2017/00305349A1), Kobayashi (Pub. No.: US 2015/0002373A1), Fujisaki (US Pat. No.: 8676273B1) and Seko (US Pat. No.: 4611199, who describe a vehicle display device including an information display unit for displaying prescribed information for a vehicle, an alarm need state detection 
In regards to claims 1-15, Yeow (Pub. No.: US 2017/0042439A1) and Shimizu (US Pat. No.: 5801667) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
Generating a brain activity map of the occupant based on the neurological signals detected by the neuroimaging sensor; 
Calibrating the brain activity map by reorienting the brain activity map based on the position of the occupant relative to the neuroimaging sensor; 
determining a mental state of the occupant based on the calibrated brain activity map; and 
actuating vehicle support control in response to determining the mental state of the occupant.

2.	In regards to claims 16-20, in performing initial search, the examiner was able to find the closest prior art of record, which is Kumon (Pub. No.: JP 2011133538A) taken either individually or in combination with other prior art of Yeow (Pub. No.: US 2017/0042439A1), Weffers-Albu (Pub. No.: US 2018/0085000A1) and Coleman (Pub. No.: US 2015/0351655A1), who describe apparatus that has an electroencephalogram (EEG) sensor detecting user's brain wave; a blink image (V) moved in a position at a side of a user's visual-axis to a movement control part i.e. head-up display (HUD) control part; a visual field specification part i.e. HUD control part, that identifies user's visual field (F) based on a detected value detected by the EEG sensor and a position of the blink image when the user visually recognizes the blink image; a display part that displays the image; apparatus for identifying a user's visual field to adjust display position of an image in a display device by utilizing a display position adjusting device; the apparatus that can appropriately identify a visual field according to the user, so that the display position adjusting device can display an image on an appropriate display position according to the user.

In regards to claims 16-20, Kumon (Pub. No.: JP 2011133538A) and TRAYLOR (US Pat. No.: 7876203B2) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
generating a visual indicator along a surface of the vehicle within a field of view of a driver at a predetermined frequency, wherein the location of the visual indicator corresponds to a relative location of a target object that is to be identified by the occupant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662